Filed pursuant to Rule 433 Registration No. 333-171806 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES E 0.80% SENIOR NOTES, DUE OCTOBER 30, 2015 FINAL TERM SHEET DATED OCTOBER 25, 2012 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 0.80% Senior Notes, due October 30, 2015 Expected Ratings1: Aa3 / AA- / AA (Stable / Negative / Stable) Principal Amount: Issue Price: 99.976% Trade Date: October 25, 2012 Settlement Date (T+3): October 30, 2012 Maturity Date: October 30, 2015 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 0.80% coupon Treasury Benchmark: 0.250% UST due October 15, 2015 Treasury Benchmark Price: 99-14 ¾% Treasury Yield: 0.433% Re-offer Spread to Treasury Benchmark: T + 37.5 bps Re-Offer Yield: 0.808% Fees: 0.15% Interest Payment Dates: Semi-annually on each April 30 and October 30, beginning April 30, 2013 Payment Convention: Unadjusted following business day convention 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78008SPH3 / US78008SPH30 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Goldman, Sachs & Co. nabSecurities, LLC Co-Managers: ANZ Securities, Inc. Barclays Capital Inc. Citigroup Global Markets Inc. Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Fifth Third Securities, Inc. HSBC Securities (USA) Inc. ING Financial Markets LLC J.P. Morgan Securities LLC National Bank of Canada Financial Inc. SG Americas Securities, LLC SunTrust Robinson Humphrey, Inc. UBS Securities LLC Wells Fargo Securities, LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC toll free at 1-866-375-6829, Goldman, Sachs & Co. toll free at 1-866-471-2526 or nabSecurities, LLC toll free at 1-877-377-5480.
